DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed February 23, 2022.
Claims 1-20 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1 and 11) followed subsequently by the rejections of the respective dependent claims.
No Information Disclosure Statement (IDS) filed by Applicant with this Application. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
7.	Claim 6 should read as computer implemented streaming method. The methods are not tied to a specific technology (i.e. processor) that can be used to execute the steps in the method claims.
Dependent claims are objected for incorporating the same deficiencies of their respective base claims.
Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, recited the limitations of streaming system, “a data collection module”, “a data sampling module”, “a data summation module” and “a summation engine” which invoking 112 6th because they meets 3-prong analysis set forth in MPEP 2181. However, none of the function as recited in claim has links to corresponding hardware structure and Applicant’s failed to adequately describe sufficient structure for performing the function as claimed. The claim limitations fail to distinctly point out the subject matter the invention and they are indefinite. The claim limitations fails to construe to cover the corresponding structure, materials or acts described in the specification or equivalent thereof.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

10.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Regarding claim 1, this claim reciting “a system, module and engine” is directed to a machine claim.  However, all of the elements claimed (e.g., “system, module engine”) could be reasonably interpreted in light of the disclosure by an ordinary artisan as being software alone, and thus is directed to software per se, which is non-statutory. In order for such a software claim to be statutory, it must be claimed in combination with an appropriate medium and/or hardware (e.g. hardware processor) to establish a statutory category of invention and enable any functionality to be realized.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.
Claim Rejections- 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
13.	Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pandit et al. (US 2022/0138597 A1; Filing date 11/03/20), hereinafter Pandit in view of Sayfan et al. (US 2020/0049677 A1; Filing date 12/23/13), hereinafter Sayfan.  
	As for claim 1, Pandit teaches a streaming system for artificial internet of things, comprising: a data collecting module, configured to receive raw sensor data from at least one edge device through an edge device gateway, and store the received raw sensor data in a direct memory queue, and generate and transmit a data arrival signal (see [0015], successfully analyze, frequently occurrence to the memory, [0016], artificial intelligence related to internet-of-things, [0033], stream of data to server, [0044], device have sensor which receive sent information);
a data sampling module, connected to the data collecting module and configured to provide a sampling engine, wherein when the sampling engine receives the data arrival signal, the data sampling module loads a sampling cycle from a sampling configuration, select at least one piece of the raw sensor data from the direct memory queue, and sample the selected raw sensor data to generate a corresponding sampling value based on time and the sampling cycle, and store the generated sampling value to….(see [0015], gathering data, considering entire sources/batches of data in the training phase, [0080], the cycle can be repeated, solve problem with new information, [0016], selected datasets can be gathered on an edge computing device at computed time intervals and based on visual/verbal cues);
and a data…module, connected to the data sampling module and configured to continuously trigger a…engine to load at least one….configuration to be processed based on a time interval, and load all of the sampling values within a….interval from….based on the loaded at least….configuration one by one, and perform….on the loaded sampling values to generate a corresponding….value, and store the….value to a relational database (see [0015], [0016], a large number of regular data sets being recorded. The datasets  gathered on an edge computing device at computed time intervals and based on visual/verbal cues and feedback from crowdsourced data, [0020], trigger device include a data storage device and an Internet-of-Things Problem Solving program a stored on the data storage device, [0023]-[0024], trigger IoT devices connected to networks that include a server, also database enabled to run Internet-of-Things, [0033], data gathering include statistically significant within the internet-of-things).
Pandit teaches the claimed invention including the limitations of sampling, time interval, storing value ([0015], [0016], [0033]). Pandit does not explicitly teach the limitations of store the generated sampling value to a NoSQL; the NoSQL; a data summation module; a summation engine; one summation configuration; a summation interval; one summation configuration; perform summation; summation value, and store the summation value. However, in the same field of endeavors, Sayfan teaches the limitations of generated sampling value to a NoSQL; the NoSQL; a data summation module; a summation engine; one summation configuration; a summation interval; one summation configuration; perform summation; summation value, and store the summation value (see Sayfan, [0029]-[0030], raw sensor data values. Each sensor is configured to report sensor data on a periodic basis, referred herein as a reporting interval, implemented in a data collection engine, [0039], sensor data aggregator store sensor data in a memory buffer or in a memory buffer with NoSQL database).
Pandit and Sayfan both references teach features that are directed to analogous art and they are from the same field of endeavor, such as sensor data for data devices for data gathering performance connected with internet, stream of data store in a database devices, perform integration of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sayfan’s teaching to Pandit’s system to facilitate the collection of sensor data generated from multiple sensors deployed in the field. Hence, receive a continuous real-time sensor data from multiple data sources and process the large volume of sensor data. The sensor data stored using multi-level aggregation that allows the sensor data to enable fast query and efficiently (see Sayfan, [0015]).
As for claim 6, 
		The limitations therein have substantially the same scope as claim 1 because claim 6 is a method claim for implementing the steps as recited in claim 1. Therefore, claim 6 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sayfan’s teaching to Pandit’s system to facilitate the collection of sensor data generated from multiple sensors deployed in the field. Hence, receive a continuous real-time sensor data from multiple data sources and process the large volume of sensor data. The sensor data stored using multi-level aggregation that allows the sensor data to enable fast query and efficiently (see Sayfan, [0015]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pandit in view of Sayfan teaches:
wherein the sampling configuration comprises a sampling cycle, a maximum sampling times, and a sampling equation, and when the sampling cycle is zero, the selected raw sensor data is sampled once every time when the raw sensor data is streaming into the sampling engine, and when the sampling cycle is greater than zero, the selected raw sensor data within the sampling cycle are sampled when time interval meets the sampling cycle, the maximum sampling times is configured to set a maximum times of sampling at the sampling cycle, the sampling equation is configured to calculate a maximum value, a minimum value, a count and an average of the sampling values (see Pandit, [0015]-[0016], [0080]; Also see Sayfan, [0029]). 
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pandit in view of Sayfan teaches:
wherein the data sampling module comprises an alarm engine, and when the sampling value is transmitted to the alarm engine by a digital twin manner, the alarm engine determines whether to output an alarm message based on the sampling value (see Pandit, [0015]-[0016], [0071]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pandit in view of Sayfan teaches:
wherein the alarm message is outputted to a remote end through email, short message service (SMS) or instant messaging (IM) message, or a speaker or a display device is triggered to broadcast or display the alarm message (see Pandit, [0076]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Pandit in view of Sayfan teaches:
wherein the data collecting module continuously detects the received raw sensor data, and when there is no change in the received raw sensor data, the data collecting module retains one piece of the received raw sensor data, and discard other the same pieces of the received raw sensor data (see Pandit, [0056], [0069]).
Claims 7-10 corresponds in scope claims 2-5 and are similarly rejected. 
Prior Arts
14. 	US 2020/0019893 A1 teaches utilize artificial intelligence techniques and Internet of Things (IoT) to predict future events and to determine preventative solutions for the future events, which improve speed and efficiency associated with providing customer service, and may conserve computing resources ([0040]). 
	US 2021/0246643 A1 teaches one or more Internet of Things (IoT) cameras and sensors configured to identify in the substances a single cell in a single photograph using: local analysis/cloud analysis/Internet of things/neural network/artificial intelligence. A connection between artificial neurons is a real number, and the output of each artificial neuron is computed by some non-linear function of the sum of its inputs. The connections between artificial neurons are called edges ([0284]).
	EP3953871 A1 distributed network Internet of Things (IoT) environments encompass many different types of industrial machines and processes in many different business and technology sectors, particularly in an Industrial Internet of Things (IIoT) environment, numerous sensors and other data-generating sources deployed in connection with an enterprise's local physical operations to detect and track various physical conditions, data-generating sources produce very large volumes of raw data ([0005]).
	US 20200162354, US 20200162280, US 11226320, US 10466217, WO2021232150, US 10671502, CN102915346, WO2017032986, US 11221936, WO2019067631A1, US 20200387565, US 20200049677, US 20220121729, US 20190347257, US 20180232423, US 20220191282, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
15.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
16.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
17.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154  
8/6/22